Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Trousdell (Reg. No. 38,637) on January 4, 2022.

The application has been amended as follows: 

Claims 11-13 have been rejoined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with regards to claim 1, the rotary compressor as claimed including specifically the intermediate plate including a lower exhaust port for discharge of the refrigerant compressed in the lower chamber, and an opening formed around the rotary shaft hole and configured to guide at least some of the refrigerant discharged from the lower exhaust port to the muffler after flowing in a radial direction of the intermediate plate, wherein the bearing further includes an opening configured to guide the refrigerant that has passed through the opening in the intermediate plate into the muffler, and wherein a flow direction of the refrigerant discharged from the upper exhaust port and a flow direction of the refrigerant discharged from the lower exhaust port are the same is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: with regards to claim 16, the rotary compressor as claimed including specifically the intermediate plate including a lower exhaust port, wherein the intermediate plate includes an opening formed around the rotary shaft hole and configured to guide at least some of a refrigerant discharged from the lower exhaust port to the muffler after flowing in a radial direction of the intermediate plate, and wherein the bearing further includes an opening contiguous with the upper exhaust port and configured to guide the refrigerant that has passed through the opening of the intermediate plate to flow into the muffler, and wherein a discharge direction of the refrigerant discharged from the lower exhaust port and a discharge direction of the refrigerant discharged from the upper exhaust port are the same is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 1-8, 11-17, and 20 are allowable. Claims 11-13, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the Species, as set forth in the Office action mailed on September 24, 2020, is hereby withdrawn and claims 11-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s amendments to claim 2 has resolved the 112(b) rejection which is hereby withdrawn.
Applicant’s amendments and arguments, see Pages 14 and 15, filed November 4, 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746